







INDEMNIFICATION AGREEMENT


This Indemnification Agreement, dated as of __________ __, 20__, is made by and
between DENTSPLY SIRONA INC., a Delaware corporation (the “Corporation”) and
__________________ (the “Indemnitee”).


RECITALS


A.    The Corporation recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;
B.    The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;
C.    The Corporation and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors and
officers;
D.    The Corporation believes that it is unfair for its directors and officers
to assume the risk of judgments and other expenses which may occur in cases in
which the director or officer received no personal profit and in cases where the
director or officer was not culpable;
E.    The Corporation, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Corporation may be
inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected. The Corporation believes that the interests of
the Corporation and its stockholders would best be served by a combination of
such insurance and the indemnification by the Corporation of the directors and
officers of the Corporation;
F.    The Corporation’s By-laws require the Corporation to indemnify its
directors and officers under certain circumstances and expressly provide that
the indemnification provisions set forth therein are not exclusive, and
contemplate that contracts may be entered into between the Corporation and its
directors and officers with respect to indemnification;
G.    Section 145 of the Delaware General Corporation Law (“Section 145”), under
which the Corporation is organized, empowers the Corporation to indemnify its
officers, directors, employees and agents by agreement and to indemnify persons
who serve, at the request of the Corporation, as the directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by Section 145 is not exclusive;
H.    The Board of Directors has determined that contractual indemnification as
set forth herein is not only reasonable and prudent but also promotes the best
interests of the Corporation and its stockholders;





--------------------------------------------------------------------------------





I.    The Corporation desires and has requested Indemnitee to serve or continue
to serve as a director or officer of the Corporation and/or one or more
subsidiaries or affiliates of the Corporation free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Corporation and/or one or more subsidiaries or affiliates of the Corporation;
and
J.    Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Corporation on the condition that he is
furnished the indemnity and other rights provided for herein, in addition to the
protections afforded by the Corporation’s Certificate of Incorporation and
By-laws, and the applicable policies of insurance maintained by the Corporation.
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


Section 1. Indemnification Generally.


In accordance with and subject to the terms and conditions of this Agreement, to
the fullest extent permitted by the laws of the State of Delaware:


(a) Proceedings Other Than Proceedings by or in the Right of the Corporation.
The Corporation shall indemnify and hold harmless Indemnitee from any and all
Expenses and Liabilities incurred by Indemnitee by reason of a Proceeding (other
than a Proceeding by or in the right of the Corporation, which shall be
addressed by Subsection 1(b) of this Agreement) to which Indemnitee was or is a
party or is threatened to be made a party by reason of the fact of Indemnitee’s
Corporate Status if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation, and, with respect to any criminal action, suit or proceeding, if
Indemnitee had no reasonable cause to believe Indemnitee’s conduct was unlawful.


(b) Proceedings by or in the Right of the Corporation. The Corporation shall
indemnify and hold harmless Indemnitee from any and all Expenses and Liabilities
incurred by Indemnitee by reason of a Proceeding by or in the right of the
Corporation if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation, unless Indemnitee shall have been adjudged in such Proceeding to be
liable to the Corporation, in which case no indemnification shall be made unless
and to the extent (and only to the extent) that, the Delaware Court of Chancery
or the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which the Delaware Court of Chancery or such other
court shall deem proper.


Section 2. Successful Defense; Partial Indemnification.


(a) To the extent that Indemnitee has been successful on the merits or otherwise
in defense of any Proceeding, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith.


(b) To the extent that Indemnitee is not wholly successful in the defense of a
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all constituent claims, charges, issues or matters in such Proceeding,
the Corporation shall indemnify Indemnitee against all





--------------------------------------------------------------------------------





Expenses incurred by him or on his behalf in connection with each successfully
resolved constituent claim, charge, issue or matter.


(c) For purposes of this Agreement and without limiting the foregoing, if any
Proceeding (or, for purposes of Section 2(b) above, any constituent claim,
charge, issue or matter with respect to such Proceeding) is disposed of in any
manner (including by a dismissal without prejudice), without any of (i) the
imposition of Liabilities on the Indemnitee, (ii) an adjudication that
Indemnitee is liable to the Corporation, (iii) a plea of guilty or nolo
contendere by Indemnitee, (iv) an adjudication that Indemnitee did not act in
good faith, (v) an adjudication that Indemnitee did not act in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, or (vi) with respect to any criminal proceeding, an
adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes of Section
2 hereof to have been wholly successful with respect thereto, and shall be
entitled to indemnification hereunder.


(d) If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Expenses or
Liabilities incurred by Indemnitee or on Indemnitee’s behalf in connection with
any Proceeding but not, however, for the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion of such Expenses and
Liabilities to which Indemnitee is entitled.
 
Section 3. Determination That Indemnification Is Proper; Presumptions.


(a) Any indemnification to which Indemnitee is entitled pursuant to Sections
1(a) or 1(b) of this Agreement shall (unless otherwise ordered by a court) be
made by the Corporation unless a determination is made that indemnification of
Indemnitee is not proper in the circumstances because Indemnitee failed to act
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, or, with respect to any
criminal action, suit or proceeding, Indemnitee had reasonable cause to believe
Indemnitee’s conduct was unlawful. Any such determination shall be made, (i) by
a majority vote of the Disinterested Directors, even if less than a quorum, (ii)
by a majority vote of a committee of Disinterested Directors designated by
majority vote of Disinterested Directors, even if less than a quorum, (iii) by a
majority vote of a quorum of the outstanding shares of stock of all classes
entitled to vote on the matter, voting as a single class, which quorum shall
consist of stockholders who are not at that time parties to the Proceeding in
question, (iv) by Independent Legal Counsel, or (v) by a court of competent
jurisdiction; provided, however, that if a Change in Control shall have occurred
or indemnification is sought in connection with a Company Authorized Proceeding,
an indemnification determination hereunder shall be made by Independent Legal
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee.


(b) In making any determination with respect to whether Indemnitee has acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, or, with respect to any
criminal action, suit or proceeding, Indemnitee had no reasonable cause to
believe Indemnitee’s conduct was unlawful, the person, persons or entity making
such determination shall, to the fullest extent not prohibited by law, presume
that Indemnitee is entitled to Indemnification under this agreement unless clear
and convincing evidence to the contrary is adduced.


(c) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of guilty, nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Corporation, and, with respect to
any criminal action or proceeding, had reasonable cause to believe that
Indemnitee’s conduct was unlawful.





--------------------------------------------------------------------------------







(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action was taken in good faith
reliance on the records or books of account of the Corporation, including
financial statements, or on information supplied to Indemnitee by the officers
of the Corporation in the course of their duties, or on the advice of legal
counsel for the Corporation or on information or records given or reports made
to the Corporation by an independent certified public accountant or by an
appraiser or other expert selected by the Corporation. The provisions of this
Section 3(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have acted in
good faith for purposes of any determination under this Agreement.


(e) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Agreement.


(f) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of the
Corporation or any other enterprise shall not be imputed to Indemnitee for
purposes of any determination made under this Agreement.


Section 4. Advance Payment of Expenses; Notification and Defense of Claim;
Witness Expenses.


(a) Expenses incurred by Indemnitee in defending a threatened or pending civil,
criminal, administrative or investigative action, suit or proceeding, or in
connection with an action by Indemnitee pursuant to Section 5(b), shall be paid
by the Corporation in advance of the final disposition of such action, suit or
proceeding within thirty (30) days after receipt by the Corporation of (i) a
statement or statements from Indemnitee requesting such advance or advances from
time to time, and (ii) an executed undertaking by or on behalf of Indemnitee to
repay such amount or amounts if, and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Corporation
for such Expenses. Such undertaking shall be accepted without reference to the
financial ability of Indemnitee to make such repayment. Advances shall be
unsecured and interest-free.


(b) Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee shall, if a claim for indemnity or advancement of
Expenses is to be made against the Corporation hereunder, notify the Corporation
of the commencement thereof; provided, however, that any failure to promptly
notify the Corporation of the commencement of the action, suit or proceeding, or
Indemnitee’s request for indemnification, will not relieve the Corporation from
any liability that it may have to Indemnitee hereunder, except to the extent the
Corporation is actually and materially prejudiced in its defense of such action,
suit or proceeding as a result of such failure.


(c) In the event the Corporation shall be obligated pursuant to Section 4(a) to
advance amounts of Expenses incurred by Indemnitee with respect to a Proceeding,
the Corporation shall be entitled to assume the defense of such action, suit or
proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Corporation, the Corporation will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding, provided that (1) Indemnitee shall have the
right to employ Indemnitee’s own counsel in such Proceeding at Indemnitee’s
expense and (2) if (i) the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Corporation, (ii) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there





--------------------------------------------------------------------------------





may be a conflict of interest or position, or reasonably believes that a
conflict is likely to arise, between the Corporation and Indemnitee with respect
to any significant issue in the conduct of any such defense or (iii) the
Corporation shall not, in fact, have employed counsel to assume the defense of
such Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at
the expense of the Corporation, except as otherwise expressly provided by this
Agreement. The Corporation shall not be entitled, without the consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Corporation or as to which counsel for the Corporation or Indemnitee shall have
reasonably made the conclusion provided for in clause (ii) above. The
Corporation shall not settle any Proceeding (in whole or in part) as to which it
has assumed the defense pursuant to this Section 4(c) in any manner which would
impose any Expense, judgment, Liability or limitation on Indemnitee without
Indemnitee’s prior written consent, such consent not to be unreasonably
withheld.


(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, made
a witness in or otherwise subjected to non-party discovery or other process with
respect to any action, suit, claim, counterclaim, cross claim, hearing,
arbitration or other alternate dispute resolution mechanism, proceeding, or
investigation (in each case, whether formal or informal, and whether civil,
criminal, regulatory, administrative, arbitrative or investigatory) at a time
when Indemnitee is not a party to such action, suit, claim, counterclaim, cross
claim, hearing, arbitration or other alternate dispute resolution mechanism,
proceeding, or investigation (in each case, whether formal or informal, and
whether civil, criminal, regulatory, administrative, arbitrative or
investigatory), the Corporation shall indemnify Indemnitee against all expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.


Section 5. Procedure for Indemnification


(a) To obtain indemnification hereunder, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification. Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification hereunder. Any expenses incurred by Indemnitee in
so cooperating shall be borne by the Corporation (irrespective of the
determination as to Indemnitee’s entitlement to indemnification with respect to
the underlying Proceeding for which indemnification is being sought) and the
Corporation shall indemnify and hold Indemnitee harmless therefrom.


(b) The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within 60 days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period. It shall be a defense to any such action (other than an
action brought to enforce a claim for the advancement of costs, charges and
expenses under Section 4 hereof where the required undertaking, if any, has been
received by the Corporation) that Indemnitee has failed to act in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, or, with respect to any criminal action, suit or
proceeding, Indemnitee had reasonable cause to believe Indemnitee’s conduct was
unlawful, but the burden of proving such defense, by clear and convincing
evidence, shall be on the Corporation. Neither (i) the failure of the
Corporation (or its Board of Directors, one of its committees, its Independent
Legal Counsel, or its stockholders) to have made a determination prior to the
commencement of such action that





--------------------------------------------------------------------------------





indemnification of Indemnitee is proper in the circumstances because Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation, or, with respect to any
criminal action, suit or proceeding, Indemnitee had no reasonable cause to
believe Indemnitee’s conduct was unlawful, nor (ii) the fact that there has been
an actual determination by the Corporation (or its Board of Directors, one of
its committees, its Independent Legal Counsel, or its stockholders, as
applicable) that Indemnitee has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has or
has not met the applicable standard of conduct. The Indemnitee’s expenses
(including attorneys’ fees) incurred in connection with successfully
establishing Indemnitee’s right to indemnification, in whole or in part, in any
such proceeding or otherwise shall also be indemnified by the Corporation.


(c) The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Corporation shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption by clear and
convincing evidence.


(d) If it is determined that Indemnitee is entitled to indemnification, payment
shall be timely made after that determination.


(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of any Proceeding.


Section 6. Insurance; Subrogation; Other Indemnitors.
        
(a) The Corporation hereby covenants and agrees to use commercially reasonable
efforts to purchase and maintain Directors’ and Officers’ liability insurance
(“D&O Insurance”) from established and reputable carriers in reasonable amounts
on behalf of Indemnitee who is or was a director or officer of the Corporation,
and may purchase and maintain insurance on behalf of Indemnitee who is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise against any liability asserted against, and
incurred by, Indemnitee or on Indemnitee’s behalf in any such capacity, or
arising out of Indemnitee’s status as such, whether or not the Corporation would
have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement. Indemnitee shall be covered by the Corporation’s
D&O Insurance in accordance with its or their terms to the maximum extent of the
coverage available for any similarly-situated director or officer under such
policy or policies. Upon written request by Indemnitee, the Corporation shall
provide copies of all policies of D&O Insurance applicable to the Corporate
Status of Indemnitee obtained and maintained in accordance with this Section
6(a).


(b) If the Corporation has such insurance in effect at the time the Corporation
receives from Indemnitee any notice of the commencement of a Proceeding, the
Corporation shall give prompt notice of the commencement of such Proceeding to
the insurer(s) in accordance with the procedures set forth in the applicable
policy or policies of insurance. The Corporation shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policy. The failure or refusal of any such insurer to pay
any such amount shall not affect or impair the obligations of the Corporation
under this Agreement.







--------------------------------------------------------------------------------





(c) In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any other party, including,
without limitation, under any applicable policy of insurance and Indemnitee
shall execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Corporation to bring suit to enforce such rights in accordance with the terms of
such insurance policy. The Corporation shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.


(d) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent of those amounts received by or on behalf of
Indemnitee from any other third party, whether pursuant to any insurance policy,
contract, agreement or otherwise.
    
Section 7. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:


(a) The term “Change in Control” means a change in control of the Corporation
occurring after the date hereof of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Act”), whether or not the
Corporation is then subject to such reporting requirement; provided, however,
that, without limitation, such a Change in Control shall be deemed to have
occurred if after the date hereof:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Corporation representing 15%
or more of the outstanding shares entitled to vote generally in the election of
directors without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to the time such person
becomes such a beneficial owner; or
(ii)    there occurs a proxy contest, or the Corporation is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least two-thirds of the members of the Board of Directors then in
office, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; or
(iii)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (together with any
new directors whose election or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) shall
cease for any reason other than death or disability to constitute a majority of
the Board of Directors then in office.


(b) The term “Corporate Status” means the status of or service by Indemnitee in
the capacity of a director, officer, employee or agent of the Corporation or, at
the request of the Corporation, as a director, officer, trustee, administrator,
general partner, managing member, fiduciary, board of directors’ committee
member, employee or agent of any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise The
term “Corporate Status” shall be broadly construed and shall include, without
limitation, any actual or alleged act or omission to act in such capacity. For
purposes of this Agreement, Indemnitee’s service shall be deemed to be “at the





--------------------------------------------------------------------------------





request of the Corporation” if such service is (i) with respect to any
subsidiary of DENTSPLY SIRONA Inc., or (ii) as a director, officer, employee or
agent of the Corporation which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; provided, however, that this list is intended
to be illustrative not exhaustive and nothing contained herein shall serve to
limit the circumstances under which Indemnitee may be deemed to be serving “at
the request of the Corporation” for purposes of this Agreement.


(c) The term “Corporation” shall, in addition to DENTSPLY SIRONA Inc., be
defined for purposes hereunder to include, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as he or she would have with respect to such constituent
corporation if its separate existence had continued.


(d) The term “Disinterested Directors” means those directors who are not and
were not parties to, or threatened to be made a party to, the Proceeding that is
the subject of the deliberations in question.


(e) The term “Expenses” means all direct and indirect costs (including without
limitation attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses) actually and reasonably incurred by or on behalf of
Indemnitee in connection with (i) prosecuting, defending, preparing to prosecute
or defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding or (ii) establishing, interpreting, defending or
enforcing a right to indemnification under this Agreement, the Company’s
By-laws, Section 145 of the General Corporation Law of the State of Delaware or
otherwise. “Expenses” also shall include (1) amounts incurred in connection with
any appeal resulting from any Proceeding, including the premium, security for,
and other costs relating to any cost bond, supersedeas bond, or other appeal
bond or its equivalent; (2) any federal, state, local or foreign taxes imposed
on Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement (on a grossed up basis); and (3) any interest, assessments or
other charges in respect of the foregoing. For purposes of this Agreement, the
parties agree that the term “Expenses” in any instance shall be broadly
construed, and that the above list is intended to be illustrative and not
exhaustive and nothing contained therein shall serve to limit the possible scope
of costs considered to be “Expenses” hereunder, provided, however, for the
avoidance of doubt, “Expenses” shall not include any Liabilities.


(f) The term “Independent Legal Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither is, nor in
the past five years has been, retained to represent: (i) the Corporation, the
Indemnitee or one of the other directors of the Corporation in any matter
material to any such party, or (ii) any other party to the action, suit or
proceeding giving rise to a claim for indemnification hereunder. Independent
Legal Counsel shall be selected by the Corporation, with the approval of
Indemnitee, which approval will not be unreasonably withheld; provided, however,
that Independent Legal Counsel shall be selected by Indemnitee, with the
approval of the Board of Directors, which approval will not be unreasonably
withheld (i) from and after the occurrence of a Change in Control, and (ii) in
connection with an action, suit or proceeding by or in the right of the
Corporation authorized or not disapproved by the Board of Directors alleging
claims against





--------------------------------------------------------------------------------





Indemnitee that, if sustained, reasonably might give rise to a judgment for
money damages of more than $1,000,000 and/or injunctive relief (“Company
Authorized Proceeding”). The fees and costs of Independent Legal Counsel shall
be paid by the Corporation.


(g) The term “Liabilities” means any direct or indirect payments, losses or
liabilities of any type or nature whatsoever, including, without limitation, any
judgments, fines (including any excise taxes assessed with respect to any
employee benefit plan), penalties, third party attorneys’ fees, amounts paid in
settlement, arbitration or mediation, or amounts forfeited or reimbursed
(including all interest, assessments and other charges paid or payable in
connection with or in respect of any of the foregoing), arising out of or in
connection with any Proceeding; provided, however, that “Liabilities” shall not
include any Expenses.


(h) The term “Proceeding” means any threatened, pending or completed action,
suit, claim, counterclaim, cross claim, hearing, arbitration or other alternate
dispute resolution mechanism, proceeding, or investigation (in each case,
whether formal or informal, and whether civil, criminal, regulatory,
administrative, arbitrative or investigatory) commenced by or on behalf of a
third party, a government agency, the Corporation, its Board of Directors, or a
committee thereof, in which Indemnitee was, is or will be involved as a party,
potential party, non-party witness or otherwise by reason of the Corporate
Status of Indemnitee, or by reason of by reason of any action alleged to have
been taken or omitted while serving in any Corporate Status, and, for purposes
of clarity, shall include any demand or claim for contribution brought against
Indemnitee by reason of Indemnitee’s Corporate Status by any director, officer,
employee or agent of the Company, other than Indemnitee, based upon or alleging
the joint liability of Indemnitee. For purposes of this Agreement, “Proceeding”
shall also include any inquiry, hearing, written demand, or other circumstances
that Indemnitee believes in good faith may lead to the institution or initiation
of any of the aforementioned. For purposes of this Agreement, the term
“Proceeding” in any instance shall be broadly construed to include all
preparatory and procedural aspects thereof, including, without limitation, the
investigation, preparation, prosecution, defense, settlement, arbitration and
appeal of, and the giving of testimony or the collection, preservation or
production of documents with respect to such Proceeding.


Section 8. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Corporation shall not be obligated pursuant to this
Agreement:


(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to in
writing by the Board of Directors of the Corporation;


(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 8(b) is intended to limit the Corporation’s obligation with respect to
the advancement of expenses to Indemnitee in connection with any such action,
suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, as provided in Section 4 hereof, or to indemnify Indemnitee for
expenses incurred by Indemnitee in the course of cooperating with the
Corporation in the process for determining Indemnitee’s rights to
indemnification, as provided in Section 5 hereof;





--------------------------------------------------------------------------------







(c) Section 16 Violations. To indemnify Indemnitee on account of any Proceeding
with respect to which final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities subject to Section 16(b) of the Securities Exchange Act of 1934, as
amended, or any similar successor statute (the “Exchange Act”);


(d) Sarbanes-Oxley; Clawbacks. To indemnify Indemnitee for any reimbursement of
the Corporation by Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by Indemnitee from the sale
of securities of the Corporation, as required in each case under the Exchange
Act or applicable law (including without limitation (i) any such reimbursements
that arise from an accounting restatement of the Corporation pursuant to Section
304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) or Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii) the
payment to the Corporation of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act
or (iii) any such recoupments or reimbursements that arise pursuant to any
compensation recoupment or clawback policy adopted by the Board or any committee
of the Board, including, but not limited to, any such policy adopted to comply
with stock exchange listing requirements implementing Section 10D of the
Exchange Act;);


(e) ERISA. To indemnify Indemnitee for amounts for which the Indemnitee may not
be indemnified pursuant to Section 410(a) of ERISA;


(f) Non-compete and Non-disclosure. To indemnify Indemnitee in connection with
Proceedings involving the enforcement of non-compete and/or non-disclosure
agreements or the non-compete and/or non-disclosure provisions of employment,
consulting or similar agreements the Indemnitee may be a party to with the
Corporation, or any subsidiary of the Corporation or any other applicable
foreign or domestic corporation, partnership, joint venture, trust or other
enterprise, if any.


Section 9. Certain Settlement Provisions. Notwithstanding any other provision of
this Agreement, the Corporation shall have no obligation to indemnify Indemnitee
under this Agreement for amounts paid in settlement of any Proceeding undertaken
without the Corporation’s prior written consent, which shall not be unreasonably
withheld. The Corporation shall not settle any action, suit or proceeding in any
manner that would impose any Expense, judgment, Liability, obligation or
limitation on Indemnitee without Indemnitee’s prior written consent, such
consent not to be unreasonably withheld.


Section 10. Savings Clause. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.


Section 11. Contribution.







--------------------------------------------------------------------------------





(a) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Corporation shall, to the fullest extent permitted by
law and in lieu of indemnifying Indemnitee with respect thereto, contribute to
the payment of Indemnitee’s Expenses and Liabilities incurred with respect to
any Proceeding, in an amount that is just and equitable in the circumstances, in
order to reflect (a) the relative benefits received by the Corporation and
Indemnitee, respectively, as a result of the event(s) and/or transaction(s)
giving rise to such Proceeding; and/or (b) the relative fault of the Corporation
(and its directors, officers, employees and agents other than Indemnitee) and
Indemnitee, respectively, in connection with such event(s) and/or
transaction(s), and taking into account, among other things, contributions by
other directors and officers of the Corporation or others pursuant to
indemnification agreements or otherwise; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to (i) the failure of Indemnitee to act in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Corporation, or, with respect to any criminal action,
suit or proceeding, Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, or (ii) any limitation on indemnification set forth in
Section 6(d), 8 or 9 hereof.


Section 12. Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):


If to the Corporation:
___________________________
___________________________
___________________________


If to Indemnitee, at the address set forth on the signature page hereto.
    
Section 13. Subsequent Legislation. If the General Corporation Law of Delaware
is amended after adoption of this Agreement to expand further the
indemnification permitted to directors or officers, then the Corporation shall
indemnify Indemnitee to the fullest extent permitted by the General Corporation
Law of Delaware, as so amended.


Section 14. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, the
Corporation’s Certificate of Incorporation or By-laws, in any court in which a
proceeding is brought, the vote of the Corporation’s stockholders or
disinterested directors, other agreements or otherwise, and Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an agent of the
Corporation and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee. No amendment or alteration of the Corporation’s
Certificate of Incorporation or By-laws or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.


Section 15. Enforcement. The Corporation shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation agrees that its
execution of this Agreement shall constitute a stipulation by which it shall be
irrevocably bound in any court of competent jurisdiction in which a proceeding
by Indemnitee for enforcement of his rights hereunder shall have been commenced,
continued or appealed,





--------------------------------------------------------------------------------





that its obligations set forth in this Agreement are unique and special, and
that failure of the Corporation to comply with the provisions of this Agreement
will cause irreparable and irremediable injury to Indemnitee, for which a remedy
at law will be inadequate. As a result, in addition to any other right or remedy
Indemnitee may have at law or in equity with respect to breach of this
Agreement, Indemnitee shall be entitled to injunctive or mandatory relief
directing specific performance by the Corporation of its obligations under this
Agreement.


Section 16. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.


Section 17. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.


Section 18. Term. The rights provided by, or granted pursuant to, this Agreement
shall continue as to Indemnitee after he or she has terminated his or her
Corporate Status and shall continue until the latest of (i) the expiration of
any relevant statutes of limitation or repose applicable to any matters for
which Indemnitee may seek indemnification hereunder, and (ii) the final
disposition, not subject to further appeal, of any Proceeding, and (iii) the
final disposition, not subject to further appeal, of any action by Indemnitee to
enforce his or her rights hereunder pursuant to Section 5(b) of this Agreement
or otherwise.


Section 19. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.


Section 20. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.


Section 21. Service of Process and Venue. For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the state of Delaware, and waives and agrees not to raise any defense that
any such court is an inconvenient forum or any similar claim.


Section 22. Supersedes Prior Agreement. This Agreement supersedes any prior
understandings or agreements between Indemnitee and the Corporation or its
predecessors with respect to the subject matter hereof.


Section 23. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by





--------------------------------------------------------------------------------





the Corporation of its officers and directors, then the indemnification provided
under this Agreement shall in all instances be enforceable to the fullest extent
permitted under such law, notwithstanding any provision of this Agreement to the
contrary.


Section 24. Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.


Section 25. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.


Section 26. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]
    






10






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.


DENTSPLY SIRONA INC.
By:
 
 
Name:
 
 
Title:
 
Address:
E-mail:
Attention:





INDEMNITEE
[NAME]
 


Address:


Facsimile:
E-mail:


With a copy to:
Address:
Facsimile:
Attention:



[Signature Page to Indemnification Agreement]





